Citation Nr: 0205504	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a nervous 
disorder.  

(The issues of service connection for a bunion of the left 
great toe, athlete's foot, a fungal infection of the feet 
other than athlete's foot, and a nervous disorder to include 
schizophrenia, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1984.  By virtue of an unappealed VA administrative decision 
in June 1985, the veteran's service from October 5, 1980, to 
July 1984 was determined to have been under dishonorable 
conditions and therefore a bar to VA benefits (other than 
insurance and health care) based on that period.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in January 1995 
and June 1997 of the Department of Veterans Affairs (VA) 
Regional Office in New York, New York, (the RO).  

As will be discussed below, the Board has determined that new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for a psychiatric 
disorder to include schizophrenia.  The Board is undertaking 
additional development with respect to the issues of service 
connection for a bunion of the left great toe, athlete's 
foot, a fungal infection of the feet other than athlete's 
foot, and a nervous disorder to include schizophrenia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.  



FINDINGS OF FACT

1.  In an unappealed April 1994 rating decision, the RO 
denied a claim of entitlement to service connection for a 
nervous disorder.       

2.  Evidence submitted since the RO's April 1994 decision is 
not cumulative and it does bear directly and substantially 
upon the specific matter under consideration and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
nervous disorder.   


CONCLUSION OF LAW

Evidence submitted since the RO's final April 1994 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for a nervous disorder to 
include schizophrenia is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

Initial Matters

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The definition of new and material evidence has changed, but 
only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Discussion

Service connection for a nervous disorder was initially 
denied by the RO in a March 1988 rating decision.  The 
veteran was notified of this decision in March 1988.  He did 
not file a timely appeal.  Thus, the March 1988 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2001).

In a March 1990 rating decision, the RO reopened the claim 
for service connection for a nervous disorder and denied the 
claim on the basis that there was no evidence of treatment of 
the nervous disorder in service.  The veteran was notified of 
this decision in April 1990.  

In October 1993, the veteran filed an application to reopen 
the claim for service connection for a nervous disorder to 
include schizophrenia.  

An April 1994 rating decision denied entitlement to service 
connection for a nervous disorder to include schizophrenia.  
The veteran was notified of the rating decision in May 23, 
1994.  He did not file a timely appeal.  

In November 1996, the veteran filed an application to reopen 
the claim for service connection for a nervous disorder to 
include schizophrenia.  

In order to reopen the claim for service connection for a 
nervous disorder to include schizophrenia, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. 
§ 3.156.

At the time of the April 1994 rating decision, the evidence 
of record included the medical records from the veteran's 
second period of service, a March 1988 VA psychiatric 
examination report, service personnel records, VA treatment 
records dated from 1993 to January 1994, and a December 1987 
VA hospital summary.  

The evidence submitted since the April 1994 rating decision 
includes VA treatment records dated from January 1994 to 
December 1997, a photocopy of the veteran's pharmacy card, 
copies of previously considered service medical records, and 
the veteran's hearing testimony at hearings before the Board 
in November 1997 and November 2001.  

The Board finds that the veteran's hearing testimony before 
the Board in November 2001 is new and material evidence.  At 
the hearing before the Board, the veteran described the onset 
of his psychiatric disorder during his first period of 
service.  He indicated that while stationed at Fort Riley, 
Kansas, he was sent to a psychiatrist.  (Hearing Transcript, 
hereinafter Tr., 3).  The veteran indicated that at that 
point, he began to hear voices and see faces.  (Tr. 5).  

This evidence was not previously submitted to agency 
decisionmakers.  The Board finds that this medical evidence 
of record bears directly and substantially upon the specific 
matter under consideration, which is whether the veteran's 
psychiatric disorder had its onset during his period of 
active duty.  As noted above, the reason for the previous 
denials of service connection was that there was no evidence 
of treatment of the psychiatric disorder in service or within 
the presumptive period.  The Board notes that in Hodge, 
supra, the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  The Board 
finds that the veteran's testimony as to his psychiatric 
treatment in service contributes to a more complete picture 
as to the circumstances surrounding the origin of his 
psychiatric disability.  Thus, the Board finds this evidence 
to be new and material evidence and the claim is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
nervous disorder to include schizophrenia, is reopened and 
the appeal is granted to that extent.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

